Case: 14-11408   Date Filed: 08/21/2014   Page: 1 of 2


                                                       [DO NOT PUBLISH]


          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 14-11408
                      Non-Argument Calendar
                    ________________________

                D.C. Docket No. 1:14-cv-00460-WSD,
                   Bkcy No. 11-bkc-70660-CRM


In re:   YVONNE ROBERTS WAITS,

                                                                     Debtor.



BANK OF AMERICA BANK, NA,

                                                        Plaintiff - Appellant,

                                versus

YVONNE ROBERTS WAITS,

                                                       Defendant - Appellee.

                    ________________________

             Appeal from the United States District Court
                for the Northern District of Georgia
                   ________________________

                          (August 21, 2014)
               Case: 14-11408     Date Filed: 08/21/2014    Page: 2 of 2


Before TJOFLAT, JORDAN and BLACK, Circuit Judges.

PER CURIAM:

      Bank of America appeals the district court’s affirmance of the bankruptcy

court’s order allowing the debtor, Yvonne Waits, to extinguish Bank of America’s

second-priority mortgage lien on Waits’ home given that the first-priority lien

exceeded the home’s fair market value. This appeal thus presents the question

whether section 506(d) of the Bankruptcy Code, 11 U.S.C. § 506(d), allows a

Chapter 7 debtor to “strip off” a junior mortgage lien when the senior lien exceeds

the home’s value. As Bank of America concedes, however, we are bound to affirm

the district court by our decisions in In re McNeal, 735 F.3d 1263 (11th Cir. 2012)

and Folendore v. United States Small Bus. Admin., 862 F.2d 1537 (11th Cir. 1989).

See Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th Cir. 2001) (“Under the

well-established prior panel precedent rule of this Circuit, the holding of the first

panel to address an issue is the law of this Circuit, thereby binding all subsequent

panels unless and until the first panel’s holding is overruled by the Court sitting en

banc or by the Supreme Court.”).

      AFFIRMED.




                                           2